NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas            956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa

                                         July 23, 2015

      Mr. Steven Breed                          Hon. Katherine A. Drew
      TDCJ# 1859585                             Assistant Public Defender
      Huntsville Unit                           Frank Crowley Courts Building
      815 12th St.                              133 N. Riverfront Blvd., LB 2
      Huntsville, TX 77348                      Dallas, TX 75207-4399
                                                * DELIVERED VIA E-MAIL *
      Hon. G. Brian Garrison
      Assistant District Attorney               Hon. Craig Watkins
      133 N. Riverfront Blvd., LB 19            District Attorney
      Dallas, TX 75207-4399                     Frank Crowley Courts Bldg.
      * DELIVERED VIA E-MAIL *                  133 N. Riverfront Blvd.., LB 19
                                                Dallas, TX 75207
                                                * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00382-CR
      Tr.Ct.No. F12-00533-V
      Style:    STEVEN BREED v. THE STATE OF TEXAS


             Pro Se’s motion for rehearing en banc reconsideration in the above cause was
      this day DENIED by this Court.



                                            Very truly yours,



                                            Cecile Foy Gsanger, Clerk

      CFG:ch